Citation Nr: 0631470	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  96-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected migraine headaches, rated as 10 percent disabling 
from October 31, 1994, and rated as 30 percent disabling from 
August 17, 2005.

2.  Entitlement to an initial rating in excess of 70 percent 
for the service-connected post-traumatic stress disorder 
(PTSD) from October 31, 1994 to August 10, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  The RO, inter alia, granted service connection for 
migraine headaches and post-traumatic stress disorder (PTSD), 
and assigned initial 10 percent ratings, effective October 
31, 1994 for both of those disabilities.  The RO also denied 
service connection for a gastrointestinal condition.  The 
veteran disagreed with the initial 10 percent ratings 
assigned for the service-connected migraine headaches and 
PTSD, and also disagreed with the denial of service 
connection for, inter alia, a gastrointestinal condition.  

During the pendency of this appeal, in July 1999, the RO 
increased the initial rating for the service-connected PTSD 
from 10 to 70 percent disabling, pursuant to the criteria of 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995) and 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 and the General Rating Formula 
For Mental Disorders (2001), effective October 31, 1994.  As 
that award was not a complete grant of benefits, the issue 
remained in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).

The case was initially before the Board in May 2002, at which 
time the Board undertook additional development of the 
veteran's claim pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit").  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in November 2003 this case was 
remanded by the Board to the RO, via the Appeals Management 
Center (AMC), for initial consideration of the additional 
evidence and for additional development of the record.

Before the case was returned to the Board for further 
appellate review, the AMC issued a rating decision in January 
2006 which further increased the rating for the service-
connected PTSD to 100 percent, effective from August 10, 
2005.  Thus, the only issue remaining with regard to the 
PTSD, is entitlement to an initial rating in excess of 70 
percent, from October 31, 1994 to August 10, 2005.  In other 
words, as the increase to 100 percent is not effective from 
the effective date of service connection, and the appeal has 
been pending since that time, the award is not a complete 
grant of benefits, and the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the January 2006 rating decision increased the 
rating for the service-connected migraine headaches from 10 
percent to 30 percent, effective from August 17, 2005.  As 
this award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Finally, the January 2006 rating decision also granted 
service connection for irritable bowel syndrome (IBS).  As 
the grant of service connection for IBS, claimed as 
gastrointestinal disorder, is considered a full grant of 
benefits on appeal, the issue is no longer in appellate 
status and before the Board at this time.  

In a March 2006 Supplemental Statement of the Case (SSOC), 
the AMC most recently affirmed the determination previously 
entered via the January 2006 rating decision with regard to 
the issue of increased rating for the service-connected 
migraine headaches.  The March 2006 SSOC did not address the 
issue of entitlement to an initial rating in excess of 70 
percent from October 31, 1994 to August 10, 2005 for the 
service-connected PTSD.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Pursuant to the Board's November 2003 remand, the RO was 
instructed to obtain private Kaiser records from 1970 to 
present, identified by the veteran as relevant to his claims 
on appeal.  As instructed, the RO requested authorization 
from the veteran to obtain those records.  The veteran never 
responded to that request.  Then, after the last SSOC was 
issued in March 2006, the veteran reported to the RO, via a 
March 2006 Report of Contact with a veterans service 
representative at the RO, that his Kaiser records were 
located at the Kona VA Medical Center (VAMC).  The record 
reflects that the RO attempted to obtain treatment records 
from the VAMC in Boston and Los Angeles; however, it does not 
appear that the RO attempted to obtain any records from the 
Kona VAMC pursuant to the veteran's request.  The Board finds 
that in light of the veteran's assertions that his Kaiser 
records are located at a VA facility, VA has an obligation to 
request, and obtain them, if they exist.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board 
finds that all the veteran's treatment records located at the 
Kona VAMC should be obtained and associated with the claims 
file.

As noted above, the AMC issued a rating decision in January 
2006 which increased the rating for the service-connected 
PTSD to 100 percent, effective from August 10, 2005.  The RO 
indicated on the rating decision that the 100 percent rating 
was considered a full grant of benefits on appeal.  However, 
since the issue of an increased rating for the service-
connected PTSD has been pending since the initial grant of 
service connection, and because the 100 percent rating is not 
effective prior to August 10, 2005, the issue of entitlement 
to a rating in excess of 70 percent prior to August 10, 2005 
is still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

Before the case was returned to the Board, the AMC issued an 
SSOC in March 2006; however, the remaining issue of 
entitlement to a rating in excess of 70 percent for the 
service-connected PTSD prior to August 10, 2005 was not 
addressed in that SSOC.  The Board notes that our November 
2003 remand instructions specifically noted that if any 
benefit on appeal remains denied, the appellant should be 
furnished an SSOC, and the opportunity to respond thereto.  
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records of 
the veteran from the Kona VAMC which have 
not been previously secured.  This 
request should specifically include any 
private Kaiser records in the possession 
of the Kona RO from 1970 to present.  All 
relevant VA and Kaiser records should be 
associated with the claims file.  

2.  Following completion of the 
development requested hereinabove, the 
AMC must undertake to review the 
veteran's claims.  If any benefit sought 
on appeal remains denied, including the 
issue of entitlement to a rating in 
excess of 70 percent for the service-
connected PTSD prior to August 10, 2005, 
then the veteran and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



